Order entered August 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01581-CV

                 IN THE INTEREST OF M.S.C. AND F.L.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 02-18056

                                           ORDER
       We GRANT appellant’s August 9, 2015 second unopposed motion for extension of time

to file reply brief and ORDER the brief be filed no later than September 11, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE